DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7, 9-21, 23, 32, and 40-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7, 9-16, 20-21, 23, and 40-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (USPGPUB 2010/0228566) and further in view of Denny et al. (USPGPUB 2015/0105903).
	Regarding claim 1, Taylor et al. disclose a patient-side medical device comprising:
a.    a plurality of drawers (3) adapted to receive or dispense a medication (see paragraph [0023]), wherein the plurality of drawers are configured to allow dispensing to be remotely controlled or monitored by a medical professional (see paragraph [0052]);
b.    at least one visual display (see paragraph [0035]);
c.    at least one biometric sensor for acquiring biometric data of a subject (see paragraph [0027]); and
d.    a processor configured to change, based at least in part on a patient vital sign measurement changing over time (see paragraph [0032]):
i.    a medication dispensing schedule (see paragraph [0032]);
ii.    the medication; or
iii.    a dosage of the medication.
wherein the patient-side medical device is configured to collect (32) the patient vital sign measurement over time (see Figure 7).
However, they do not specifically disclose wherein the visual display is configured to allow communication with the medical professional. Denny et al. disclose wherein the visual display is configured to allow communication with the medical professional (see paragraphs [0007] and [0043]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the patient-side medical device disclosed by Taylor et al. by including a device wherein the visual display is configured to allow communication with the medical professional., as disclosed by Denny et al., for the purpose of providing “a two-way communication session” (see paragraph [0043]).
	Regarding claim 2, Taylor et al. disclose the patient-side medical device of claim 1, wherein the biometric sensor is a fingerprint reader (see paragraph [0010]), a retinal scanner, or facial recognition reader.
	Regarding claim 3, Taylor et al. disclose the patient-side medical device of claim 1 wherein the biometric sensor is a fingerprint reader (see paragraph [0010]).
	Regarding claim 4, Taylor et al. disclose the patient-side medical device of claim 1 wherein the biometric data is acquired prior to dispensing the medication to the subject (see paragraph [0035]).
	Regarding claim 7, Taylor et al. disclose the patient-side medical device of claim 1, wherein the biometric data authenticates the subject (see paragraphs [0179]-[0035]).
	Regarding claim 9, Taylor et al. disclose the patient-side medical device of claim 1, wherein the patient-side medical device does not dispense the medication to the subject prior to authenticating the subject (see paragraphs [0035] and [0038]).
	Regarding claim 10, Taylor et al. disclose the patient-side medical device of claim 1, wherein the patient-side medical device is in communication with a peripheral device (see paragraphs [0023] and [0026]).
	Regarding claim 11, Taylor et al. disclose the patient-side medical device of claim 10, wherein the communication is wireless (see “wireless connections” in paragraph [0010]).
 	Regarding claim 12, Taylor et al. disclose the patient-side medical device of claim 10, wherein the peripheral device comprises a global positioning system (GPS), a blood pressure monitor, a blood glucose monitor, a CPAP machine, an electrocardiogram device, a spirometer, a pulse oximeter, a digital scale, a thermometer, or any combination thereof (see paragraph [0042]).
	Regarding claim 13, Taylor et al. disclose the patient-side medical device of claim 12, wherein the patient vital sign measurement is generated by the peripheral device (see paragraph [0042]).
	Regarding claim 14, Taylor et al. disclose the patient-side medical device of claim 10, wherein the patient vital sign measurement is a blood pressure measurement of the subject (see paragraph [0009]).
	Regarding claim 15, Taylor et al. disclose the patient-side medical device of claim 10, wherein the patient vital sign measurement is a blood glucose level of the subject (see paragraph [0009]).
	Regarding claim 16, Taylor et al. disclose the patient-side medical device of claim 10, wherein the patient vital sign measurement is a blood oxygen level of the subject (see paragraph [0009]).
	Regarding claim 20, Taylor et al. disclose the patient-side medical device of claim 1, wherein the patient vital sign measurement is stored on the patient-side medical device (see paragraph [0041]).
	Regarding claim 21, Taylor et al. disclose the patient-side medical device of claim 1, wherein the patient vital sign measurement is transmitted to a database or server (see paragraph [0041]).
	Regarding claim 23, Taylor et al. disclose the patient-side medical device of claim 1, wherein the patient vital sign measurement is compared to a reference (see paragraph [0042]).
	Regarding claim 40, Taylor et al. disclose the patient-side medical device of claim 1, wherein the medical professional is a treating physician (see “doctors, physicians” in paragraph [0041]), a registered nurse, or a combination thereof.
	Regarding claim 41, Taylor et al. disclose the patient-side medical device of claim 40, wherein the medical professional is operating a computing device (see paragraph [0027]) in communication with the patient-side medical device.
	Regarding claim 42, Taylor et al. disclose the patient-side medical device of claim 1, wherein the patient vital sign measurement comprises a measurement of a body temperature, a pulse rate, a respiration rate, a blood pressure, a blood oxygen level, a blood glucose level, a patient’s weight, a patient’s BMI, or any combination thereof (see paragraph [0042]).
	Regarding claim 43, Taylor et al. disclose the patient-side medical device of claim 42, wherein the processor is configured to change based at least in part on a vital sign being measured to be outside a range specified by a medical professional (see paragraph [0032]).
	Regarding claim 44, Taylor et al. disclose the patient-side medical device of claim 43, wherein the patient-side medical device is configured to collect patient vital sign data from a patient at least once every day (see paragraph [0041]).
	Regarding claim 45, Taylor et al. disclose the patient-side medical device of claim 1, wherein the patient-side medical device comprises a hub for collecting the patient vital sign data (see paragraph [0041]).
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (USPGPUB 2010/0228566) in view of Denny et al. (USPGPUB 2015/0105903), as applied to claims 1-4, 7, 9-16, 20-21, 23, and 40-45 above, and further in view of Saha et al. (USPGPUB 2019/0343415).
	Regarding claim 18, Taylor et al. in view of Denny et al. disclose the patient-side medical device of claim 10. However, they do not disclose a patient-side medical device wherein the patient vital sign measurement is a sinus rhythm of the subject. Saha et al. disclose a patient-side medical device wherein the patient vital sign measurement is a sinus rhythm of the subject (see paragraph [0007]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the patient-side medical device disclosed by Taylor et al. by including a patient-side medical device wherein the patient vital sign measurement is a sinus rhythm of the subject, as disclosed by Saha et al., for the purpose of providing “a medical device that detects atrial tachyarrhythmia” (see paragraph [0007]).
	Regarding claim 19, Taylor et al. in view of Denny et al. and further in view of Saha et al. disclose the patient-side medical device of claim 18. Furthermore, Saha et al. disclose a patient-side medical device wherein the sinus rhythm is a normal sinus rhythm (see paragraph [0064]), sinus tachycardia, sinus bradycardia, atrial fibrillation, atrial flutter, ventricular tachycardia, or a ventricular fibrillation. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the patient-side medical device disclosed by Taylor et al. by including a patient-side medical device wherein the sinus rhythm is a normal sinus rhythm, sinus tachycardia, sinus bradycardia, atrial fibrillation, atrial flutter, ventricular tachycardia, or a ventricular fibrillation, as disclosed by Saha et al., for the purpose of providing “a medical device that detects atrial tachyarrhythmia” (see paragraph [0007]) and detect normal sinus rhythm (see paragraph [0064]).
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (USPGPUB 2010/0228566) in view of Denny et al. (USPGPUB 2015/0105903), as applied to claims 1-4, 7, 9-16, 20-21, 23, and 40-45 above, and further in view of Perkins et al. (USPGPUB 2005/0288571).
	Regarding claim 32, Taylor et al. in view of Denny et al. disclose the patient-side medical device of claim 1. However, they do not disclose a patient-side medical device wherein the patient-side medical device is configured to be stored in a transportation system. Perkins et al. disclose a patient-side medical device wherein the patient-side medical device is configured to be stored in a transportation system (see Figure 13A). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the patient-side medical device disclosed by Taylor et al. by including a patient-side medical device wherein the patient-side medical device is configured to be stored in a transportation system, as disclosed by Perkins et al., for the purpose of providing a “mobile medical workstation” (see paragraph [0021]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.C.
11/2/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655